Title: To James Madison from William C. C. Claiborne, 30 August 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


30 August 1804, New Orleans. “In the commencement of my late illness I received from the Commandant of Nachitoches the letter No. 1, enclosing the petition of which No. 2 is a translation, and returned the answer No. 3. These papers would have been forwarded to the Department of State at an earlier period had not the rapid advance of my indisposition totally prevented me from attending to any kind of business.”
